ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ arguments and amendment of 10 August 2021 have been entered.
	The Terminal Disclaimer over the ‘153 patent has been entered.
	Claims 1-26 are pending, claim 10 is withdrawn, and claims 1-9 and 11-26 are being examined on the merits.
	The Restriction/Election requirement of 8 March 2021 remains in effect.
	The rejection of claim 9 under 35 U.S.C. 112(b) is withdrawn in light of the amendment filed 10 August 2021.
	The rejection of claims 1, 2, 4, and 5 under 35 U.S.C. 102(a)(1) as being anticipated by Zhu is withdrawn in light of the amendment filed 10 August 2021.	
The rejection of claims 1-9 for nonstatutory double patenting over claims 1-9 of the ‘153 patent is withdrawn in light of the Terminal Disclaimer filed 10 August 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with JANE LICATA on 4 November 2021.

The application has been amended as follows: 
Claims 1-9 are allowed as previously presented.
Cancel claim 10. 
Claims 11-20 are allowed as previously presented.
Cancel claims 21-26.

Reasons for Allowance
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (Zhu et al. Circulation 130:A17773, published 25 November 2014) teaches a fusion between HIV TAT and the nine C-terminal residues of PTEN for treatment of sudden cardiovascular arrest as cited previously. The Zhu art does not teach SEQ ID NOs: 2 or 3 as PDZ binding domains or PDK1 interacting fragments that are of biological relevance, nor does any other prior art teach that these two peptides are biologically relevant peptides. As neither SEQ ID NO: 2 or 3 are taught as peptides to be fused to non-native residues, subjected to post-translational modifications, or introduction of one or more non-hydrolyzable bonds, nor are the peptides taught to be 
As to claim 7 and its dependents, as set forth above the Zhu art teaches fusion between TAT and PTEN. However, Zhu does not teach that nicotinamide should be included in treatment of cardiac arrest. The art does not otherwise suggest that nicotinamide is a useful therapeutic for cardiac arrest. The claims are therefore novel and unobvious. 
As to claim 9 and its dependents, as noted above the use of SEQ ID NOs:2 and 3 is not found in the prior art to treat sudden cardiac arrest. While SEQ ID NO: 1 is taught, there is no teaching from the art that administration of the peptide of Zhu containing SEQ ID NO: 1 is linked to sorbitol or taurine levels in a subject. The claims are therefore novel and unobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658         

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658